     3:20-cv-03503-MGL         Date Filed 10/09/20       Entry Number 40       Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

SOUTH CAROLINA PROGRESSIVE                       §
NETWORK EDUCATION FUND,                          §
                    Plaintiff,                   §
                                                 §
vs.                                              §     CIVIL ACTION NO. 3:20-03503-MGL
                                                 §
MARCI ANDINO, in her official capacity as §
Executive Director of the South Carolina State §
Election Commission; JOHN WELLS, in his          §
official capacity as Chair of the South Carolina §
State Election Commission; and JOANNE DAY,§
CLIFFORD J. EDLER, LINDA MCCALL and §
SCOTT MOSLEY, in their official capacities as§
members of the South Carolina State Election §
Commission,                                      §
                                Defendants.      §

  MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTIONS
FOR A TEMPORARY RESTRAINING ORDER AND A PRELIMINARY INJUNCTION

I.    INTRODUCTION

      This is an election law case. The plaintiff is the South Carolina Progressive Network

Education Fund (the Network). It filed its lawsuit against Marci Andino, in her official capacity as

Executive Director of the South Carolina State Election Commission; John Wells, in his official

capacity as Chair of the South Carolina State Election Commission; and Joanne Day, Clifford J.

Edler, Linda McCall and Scott Mosley, in their official capacities as members of the South Carolina

State Election Commission (collectively, Defendants).
      3:20-cv-03503-MGL          Date Filed 10/09/20     Entry Number 40        Page 2 of 15




      In the Network’s complaint, it alleges a severe undue burden on its right to register voters in

violation of the First Amendment and the Due Process Clause of the Fourteenth Amendment, as

applied to the South Carolina voter registration deadline during the COVID-19 pandemic. The

Court has jurisdiction over the matter in accordance with 28 U.S.C. § 1331.

      Pending before the Court are the Network’s motions for a temporary restraining order and a

preliminary injunction, both asking the Court, among other things, to “[o]rder Defendants to extend

the Voter Registration Cutoffs to a date no sooner than October 19, 2020[, ]” Complaint at 27.

      Having carefully considered the motions, the response, the reply, the supplements, the record,

and the relevant law, the Court is of the opinion the motions must be denied.



II.   FACTUAL AND PROCEDURAL HISTORY

      A.    Factual History

      “[T]he Network is a non-partisan and not-for-profit organization working to register voters

ahead of the November election.” Complaint ¶ 5.

      “This year, South Carolina, like the rest of the country and world, is grappling with the

devastating and enduring effects of the COVID-19 pandemic[.]” Id. ¶ 4. Since “April 6, 2020, when

South Carolina imposed a stay-at-home order and other restrictions on day-to-day interactions . . .

to mitigate the effects of the pandemic, . . . the Network was effectively prevented from registering

voters in the normal course of its activities and was forced into a much less effective ‘pandemic

mode’ of registration.” Id. ¶6

      “The Network tried to register as many voters as possible ahead of the Voter Registration

Cutoffs notwithstanding the pandemic conditions, and adapted to these new circumstances. . . .


                                                 2
     3:20-cv-03503-MGL          Date Filed 10/09/20      Entry Number 40         Page 3 of 15




Unless the Voter Registration Cutoffs are extended, the Network will not be able to register eligible

voters that they would have been able to reach in a normal year. As a result, many South

Carolinians will be disenfranchised.” Id. ¶ 7.

      “South Carolina requires that all voters register to vote no later than [thirty] days before the

election.” Complaint ¶ 2 (citing S.C. Code Ann. § 7-5-150). “That means that any South Carolinian

who wishes to vote in this year’s election on November 3, 2020[,] [was required to] register by

Sunday, October 4, 2020. Because many county, in-person facilities are closed on weekends, some

voters [had] to register in-person by Friday, October 2, 2020.” Id. ¶ 3. “The cut off for

internet-based registrations [was] October 4 and mailed registrations [were required to] be

postmarked by October 5.” Id.

      In the sworn declaration of Brett Bursey, the Network’s Executive Director, he attests, “[i]f

the voter registration deadline were extended, [the Network] would be able to register additional

voters, both through in-person and remote contacts.” Bursey Decl. ¶ 65. He further states that “an

extension of the voter registration deadline would serve the public interest amidst the pandemic and

would enable [the Network] to successfully register significantly more South Carolinians.” Id. ¶ 71.

      The Network, in their prayer for relief, requests the Court to:

               a.     Preliminarily and permanently enjoin Defendants from
                      enforcing the Voter Registration Cutoffs this election cycle;

               b.     Order Defendants to extend the Voter Registration Cutoffs to
                      a date no sooner than October 19, 2020;

               c.     Declare that enforcement of the Voter Registration Cutoffs as
                      applied under the pandemic conditions in South Carolina is
                      unconstitutional in violation of the First and Fourteenth
                      Amendments;

               d.     Award [the Network] reasonable attorneys’ fees and costs;

                                                 3
        3:20-cv-03503-MGL          Date Filed 10/09/20        Entry Number 40          Page 4 of 15




                  e.     Retain jurisdiction to ensure all Defendants’ ongoing
                         compliance with the foregoing orders; and

                  f.     Grant such other and further relief that this Court deems just
                         and appropriate.

Complaint at 27-28.

         B.   Procedural History

         The Network filed its lawsuit and motions for a temporary restraining order and preliminary

injunction on the same day. Defendants subsequently filed a response in opposition to the motions,

after which both parties filed supplements to their earlier filings. Thereafter, the Network filed a

reply in support of its motions.

         The Court, having been fully briefed on the relevant issues, is prepared to adjudicate the two

motions.



III.     STANDARDS OF REVIEW

         A.   Article III Standing

       “Article III of the Constitution provides that federal courts may consider only ‘[c]ases’ and

‘[c]ontroversies.’” U.S. Const. art. III, § 2. Thus, “a plaintiff seeking relief in federal court must

first demonstrate that [it] has standing to do so, including that [it] has a personal stake in the

outcome[.]” Gill v. Whitford, 138 S.Ct. 1916, 1923 (2018) (citation omitted) (internal quotation

marks omitted).

         To establish standing, “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant[s], and (3) that is likely to be redressed by a

favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). An injury in fact


                                                      4
     3:20-cv-03503-MGL            Date Filed 10/09/20        Entry Number 40          Page 5 of 15




is “an invasion of a legally protected interest that is concrete and particularized and actual or

imminent, not conjectural or hypothetical.” Id. at 1548.

       When the Court undertakes a standing analysis, it views the evidence in the light most

favorable to the plaintiff. See United States v. Phillips, 883 F.3d 399, 405 (4th Cir. 2018) (stating

that, in questions concerning standing, the Court “view[s] the evidence in the light most favorable

to [the plaintiff] and draw all reasonable inferences in [its] favor.”).

       B.   Factors to consider in the granting motions for a temporary restraining order and
            a preliminary injunction

       The substantive standards for granting a request for a temporary restraining order and entering

a preliminary injunction are the same. See Virginia v. Kelly, 29 F.3d 145, 147 (4th Cir. 1994)

(applying the preliminary injunction standard to a request for a temporary restraining order).

       Both “are intended to meet exigent circumstances[.]” Ideal Toy Corp. v. Plawner Toy Mfg.

Corp., 685 F.2d 78, 84 (3d Cir. 1982). They are “an extraordinary remedy never awarded as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “[T]he party seeking [either

of these types of relief] must prove [its] own case and adduce the requisite proof, by a preponderance

of the evidence, of the conditions and circumstances upon which [it] bases the right to and necessity

for injunctive relief.” Citizens Concerned for Separation of Church & State v. City of Denver, 628

F.2d 1289, 1299 (10th Cir. 1980).

       A temporary restraining order and a preliminary injunction should issue only when the

plaintiff can “[1] establish that [it is] likely to succeed on the merits, [2] that [it is] likely to suffer

irreparable harm in the absence of [temporary or] preliminary relief, [3] that the balance of equities

tips in [its] favor, and [4] that [injunctive relief] is in the public interest.” Winter, 555 U.S. at 20.

The burden is on the party seeking injunctive relief to show it is entitled to the relief, not the burden

                                                     5
     3:20-cv-03503-MGL           Date Filed 10/09/20       Entry Number 40         Page 6 of 15




of the other party to show the movant is not entitled. Granny Goose Foods, Inc. v. Bhd. of

Teamsters, 415 U.S. 423, 443 (1974).

      “[A]ll four requirements must be satisfied.” Real Truth About Obama, Inc. v. Fed. Election

Comm’n, 575 F.3d 342, 346 (4th Cir. 2009). Thus, even a strong showing of likely success on the

merits cannot compensate for failure to show likely injury. Winter, 555 U.S. at 21-22. And,

irreparable injury alone is insufficient to support equitable relief. See id. at 23 (holding irreparable

injury was likely to occur, but holding injunctive relief was improper because of the burden on the

government and the impact on public interest). In other words, “[a temporary restraining order or

a] preliminary injunction shall be granted only if the moving party clearly establishes entitlement.”

Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017).

      “Given [the] limited purpose [of a temporary restraining order and a preliminary injunction],

and given the haste that is often necessary . . . , [they are] customarily granted on the basis of

procedures that are less formal and evidence that is less complete than in a trial on the merits.”

Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981). “Because [the] proceedings are informal ones

designed to prevent irreparable harm before a later trial governed by the full rigor of usual

evidentiary standards, district courts may look to, and indeed in appropriate circumstances rely on,

hearsay or other inadmissible evidence when deciding whether a [temporary restraining order or]

preliminary injunction is warranted.” G.G. ex rel. Grimm v. Gloucester Cty. Sch. Bd., 822 F.3d 709,

725–26 (4th Cir. 2016), vacated and remanded on other grounds, 137 S. Ct. 1239 (2017).

      C.    Prohibitory or mandatory injunctive relief

      Injunctive relief “may be characterized as being either prohibitory or mandatory.” League

of Women Voters of N. C. v. North Carolina, 769 F.3d 224, 235 (4th Cir. 2014). “Whereas


                                                   6
     3:20-cv-03503-MGL          Date Filed 10/09/20       Entry Number 40        Page 7 of 15




mandatory [temporary restraining orders and preliminary] injunctions alter the status quo [generally

by requiring the non-movant to do something], prohibitory [ones] aim to maintain the status quo and

prevent irreparable harm while a lawsuit remains pending.” Id. at 236 (citation omitted) (internal

quotation marks omitted). The Fourth Circuit has “defined the status quo for this purpose to be the

last uncontested status between the parties which preceded the controversy.” Id. (citation omitted)

(internal quotation marks omitted).

      “Mandatory . . . injunctive relief in any circumstance is disfavored, and warranted only in the

most extraordinary circumstances.” Taylor v. Freeman, 34 F.3d 266, 270 n.2 (4th Cir. 1994)

(citation omitted). Or, put differently, “It is fundamental that mandatory injunctive relief should be

granted only under compelling circumstances inasmuch as it is a harsh remedial process not favored

by the courts.” Citizens Concerned for Separation of Church & State, 628 F.2d at 1299.

      The Fourth Circuit has stated, “Because [temporary restraining orders and] preliminary

injunctions are extraordinary remedies involving the exercise of very far-reaching power, [it] should

be particularly exacting in its use of the abuse of discretion standard when it reviews an order

granting [injunctive relief].” Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013) (citations omitted)

(internal quotation marks omitted) (alteration marks omitted). “Furthermore, when the [injunctive

relief] is mandatory rather than prohibitory in nature, [the Fourth Circuit’s] application of this

exacting standard of review is even more searching.” Id. (citation omitted) (internal quotation marks

omitted).




                                                  7
      3:20-cv-03503-MGL         Date Filed 10/09/20       Entry Number 40        Page 8 of 15




IV.   DISCUSSION AND ANALYSIS

      As a preliminary matter, “Rule 65 does not require an evidentiary hearing[,]” so long as “the

party opposing [the injunctive relief has] a fair opportunity to oppose the application and to prepare

for such opposition.” Granny Goose Foods, Inc., 415 U.S. at 433 n.7. The Court must ensure,

however, “relief follows only after consideration of all facts and arguments deemed important by

the parties.” Drywall Tapers & Pointers of Greater NYC, Local 1974 v. Operative Plasterers’ &

Cement Masons’ Int’l Ass’n of U.S. & Can., 537 F.2d 669, 674 (2d Cir. 1976).

      In Drywall Tapers, the Second Circuit held “the documentary evidence presented to [the

district court] by both sides was sufficient to . . . enable the court to decide whether [injunctive

relief] should issue.” Id. And, as that court noted, the plaintiffs “were obviously content to rest on

that evidence, as they never requested a . . . hearing.” Id.

      Defendants have had “a fair opportunity to oppose the application and to prepare for such

opposition.” Granny Goose Foods, Inc., 415 U.S. at 433 n.7. And, neither party requested a hearing.

Further, inasmuch as the Court will decide the Network’s motions as a matter of law, it is

unnecessary for the Court to consider any evidence the parties might wish to present at a hearing.

Accordingly, the Court will decide the Network’s motions without a hearing. See Local Civil Rule

7.08 (“Unless so ordered, motions may be determined without a hearing.”).

      A.    Whether the Network has standing to bring this lawsuit

      Defendants have challenged the Network’s standing to bring this lawsuit. Thus, the Court

must decide that issue before it can consider the merits of the Network’s constitutional claims. See

Hollingsworth v. Perry, 570 U.S. 693, 704 (2013) (“[A]ny [organization] invoking the power of a

federal court must demonstrate standing to do so.”).


                                                  8
     3:20-cv-03503-MGL          Date Filed 10/09/20       Entry Number 40         Page 9 of 15




      The Court is well aware that some have insisted standing arguments are often employed to

keep the courthouse doors closed on many plaintiffs’ claims. See Sydney M. Irmas, Closing the

Courthouse Doors to Civil Rights Litigants, 5 U. Pa. J. Const. L. 537, 539 (2003) (“[C]losing the

courthouse doors is not a new technique for a conservative court to use to undermine rights. During

the early years of the Burger Court, it did this by increasing standing as a barrier to civil rights

litigation.”). Nevertheless, although the Court is cognizant of such jurisdictional gamesmanship,

that is not what is present here.

      As the Court has already stated, for a plaintiff to show it has standing, it “must have (1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant[s],

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct. at 1547.

      For purposes of these two motions, there appears to be no dispute the Network satisfies the

injury-in-fact prong. Turning then to the traceability element, the Network states it has met this

requirement. Defendants say it has not.

      In the sworn declaration of Bursey, which the Court quoted from above, he also states that

the Network’s “mission is to promote—through education and action—human, civil, and workers’

rights, reproductive freedom, environmental protection, and government reform[.]” Bursey Decl.

¶ 2. “Integral to [that] mission is ensuring the substantive engagement of all citizens in the civic

affairs of state and local governments, including by educating people about voting and registering

people to vote.” Id. ¶ 3.

      Arguably, Defendants are standing in the way of the Network’s mission of “registering people

to vote[,]” id., by enforcing the current voter registration deadline. Thus, viewing the evidence in

the light most favorable to the Network, the Court concludes it has satisfied the traceability element.


                                                  9
    3:20-cv-03503-MGL           Date Filed 10/09/20        Entry Number 40         Page 10 of 15




       Concerning the redressibility factor of standing, the Network contends it has shown that, if

the Court extended the deadline for voter registration, the Network’s registration efforts would be

more successful in the coming days than they have been for the last several months. Defendants take

the opposite view.

       As the Court noted earlier, in Burney’s sworn declaration, he states, “[i]f the voter registration

deadline were extended, we would be able to register additional voters, both through in-person and

remote contacts.” Bursey Decl. ¶ 65. “[A]n extension of the voter registration deadline would serve

the public interest amidst the pandemic and would enable us to successfully register significantly

more South Carolinians.” Id. ¶ 71.

       The Court accepts this evidence as true for purposes of this Order. Thus, the Network has

satisfied the three requirements needed to establish it has standing to bring this lawsuit.

       B.    Whether the Network is able to establish that it is likely to succeed on the merits

       Turning to the first requirement the Network must satisfy to establish it is due the injunctive

relief it seeks, the Network claims it is likely to succeed on the merits of its claims. In so doing, it

insists (1) “the voter registration cutoffs violate [its] First and Fourteenth Amendment Rights[,]” The

Network’s Motions at 6, (2) “the burden imposed by the voter registration cutoffs is severe[,]” id.

at 8, (3) “no state interest sufficiently justifies the voter registration cutoffs[,]” id. at 20, (4)

“Defendants cannot justify the severe burden on [the Network’s] constitutional rights[,]” id. at 21,

and (5) “any inconvenience to . . . Defendants will be minimal,” id. at 25 (emphasis omitted)

(capitalization of some letters modified).




                                                   10
     3:20-cv-03503-MGL           Date Filed 10/09/20         Entry Number 40        Page 11 of 15




       Defendants attack these arguments. But, it is the application of the Purcell principle, which

the Court will explain below, that has convinced the Court the Network is incapable of establishing

that it is likely to succeed on the merits of its lawsuit.

       The Network filed its last-minute lawsuit against Defendants at 4:14 P.M. on Friday, October

2, 2020; and it filed its eleventh-hour motions for a temporary restraining order and a preliminary

injunction at 5:04 P.M. on the same date. Unfortunately for the Network, this bad timing is

dispositive. Put differently, the untimeliness of those filings has ultimately led to the Network’s

undoing in this action. This, alone, is fatal to its claims. Consequently, it is fair to say the

Network’s lawsuit began, and effectively ended, when it filed its lawsuit.

       As of the date of this order, we are twenty-five days from the next national election. And, the

Supreme Court has counseled the federal courts that “Court orders affecting elections . . . can . . .

result in voter confusion and consequent incentive to remain away from the polls. As an election

draws closer, that risk will increase.” Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006) (per curiam)

(Purcell, or the Purcell principle).

       The Supreme Court has repeated this admonition time and again this year, both directly and

indirectly, in reasoned opinions and unexplained orders, when presented with cases in which the

district court granted injunctive relief in election-related matters close to the election date. See, e.g.,

Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S.Ct. 1205, 1207 (2020) (per curiam)

(citing to the Purcell principle, staying the district court’s order granting a preliminary injunction

requiring Wisconsin to count absentee ballots postmarked after the state’s presidential primary, and

stating,“By changing the election rules so close to the election date . . . , the District Court

contravened this Court’s precedents and erred by ordering such relief. This Court has repeatedly


                                                    11
    3:20-cv-03503-MGL          Date Filed 10/09/20      Entry Number 40         Page 12 of 15




emphasized that lower federal courts should ordinarily not alter the election rules on the eve of an

election.”), Merrill v. People First of Ala., No. 19A1063, 2020 WL 3604049, at *1 (U.S. July 2,

2020) (per curiam) (staying, without explanation, the district court’s order enjoining of the Alabama

witnesses and photo identification requirement for absentee voting).

      And then, while this matter was pending, on October 5, 2020, the Supreme Court granted the

defendants’ application for a stay of the district court’s order enjoining enforcement of the South

Carolina witness requirement for absentee voting. Andino v. Middleton, No. 20A55, 2020 WL

5887393, at *1 (U.S. Oct. 5, 2020) (per curiam). In Justice Kavanaugh’s concurrence, citing to

Purcell, he states that the Supreme Court “has repeatedly emphasized that federal courts ordinarily

should not alter state election rules in the period close to an election.” Id. (Kavanaugh, J.,

concurring). “By enjoining South Carolina’s witness requirement shortly before the election, the

District Court defied that principle and this Court’s precedents.” Id.

      Nevertheless, in the Network’s reply, it maintains “‘the factors that animated the Supreme

Court’s concern in Purcell are not present’ here because ‘the injunction at issue here does not

involve any change at all to the actual election process.’” The Network’s Reply at 8 (quoting

Feldman v. Ariz. Sec’y of State’s Office, 843 F.3d 366, 368 (9th Cir. 2016)). But, this is simply not

so. No discussion is merited. Period.

      Further, in the Network’s reply and supplement, it cites to several courts that seek to

distinguish Purcell from the facts of the cases before them. The Court need not analyze each one

here. Suffice it to say the Court rejects the notion it should be persuaded by the reasoning of those

courts for one or more of the following two reasons: (1) the Court respectfully disagrees with the




                                                 12
    3:20-cv-03503-MGL           Date Filed 10/09/20       Entry Number 40        Page 13 of 15




other court’s conclusions, and/or (2) the Court thinks the facts presented in those cases are too

dissimilar to those present here to be of any help.

      The arguments for and against the Network’s motions are many. But, the Court’s holding is

narrow: in light of Purcell and other Supreme Court precedent the Court has detailed above, it

concludes the Network is incapable of showing it is likely to prevail on the merits of its lawsuit

against Defendants inasmuch as the Court is unable to order the change in election law the Network

seeks so close to the November 3, 2020, election.

      Of course, Purcell does not lay out a bright-line rule that the courts should never order a

change to election-related proceedings close to the date of an election. There well may be situations

when such court-sanctioned modifications will be necessary. This case, however, does not present

such a circumstance.

      As the Court already stated, the Network, as the one seeking injunctive relief, must satisfy all

four of the requirements. See Real Truth About Obama, Inc., 575 F.3d at 346 (“[A]ll four

requirements must be satisfied.”). It then logically follows that, if the Network cannot meet the first

requirement one must satisfy to obtain injunctive relief, there is no need for the Court to consider

the remaining three. Accordingly, the Court declines to address the remaining arguments for or

against the Court’s granting of injunctive relief here. See Schilling v. Schwitzer-Cummins Co., 142

F.2d 82, 84 (D.C. Cir. 1944) (The Court is “not require[d] or encourage[d] . . . to assert the negative

of each rejected contention as well as the affirmative of those which [it] find[s] to be correct.”).




                                                  13
    3:20-cv-03503-MGL           Date Filed 10/09/20       Entry Number 40        Page 14 of 15




        C.   Whether the Network is seeking prohibitory or mandatory injunctive relief

        In Defendants’ response, they summarily note the Network is requesting a mandatory

injunction, the Network fails to mention it, and neither briefs the Court on it. Nevertheless, from

the Court’s review of the Network’s filings, it appears it is requesting mandatory relief.

        As it relates to this case, prohibitory injunctive relief would prohibit Defendants from

changing the voter registration date. But, it would take mandatory relief to mandate Defendants to

modify that deadline.

        But, it does not matter. This is so because the Court has already concluded the Network is

unable to show it should receive prohibitory injunctive relief. And, it is more difficult to

demonstrate the need for mandatory injunctive relief than prohibitory relief. See Pashby, 709 F.3d

at 319 (4th Cir. 2013) (“Furthermore, when the [injunctive relief] is mandatory rather than

prohibitory in nature, [the Fourth Circuit’s] application of this exacting standard of review is even

more searching.”) (citation omitted) (internal quotation marks omitted). Thus, because the Network

is not due prohibitory relief, it follows it is also not due mandatory relief.

*****

        The Network “is a non-partisan organization committed to expanding the franchise to as many

South Carolinians as possible. For years, it has focused on registering voters in-person from

historically underrepresented communities of color.” The Network’s Motions at 1. Its commitment

and focus are highly commendable. No one can reasonably be pleased with less folks being

registered to vote in the upcoming November 3, 2020, election.

        But, this Court does not write on a blank slate. It must abide by the law laid down by the

Supreme Court “that federal courts ordinarily should not alter state election rules in the period close


                                                  14
     3:20-cv-03503-MGL         Date Filed 10/09/20        Entry Number 40         Page 15 of 15




to an election.” Andino, 2020 WL 5887393, at *1 (citing Purcell). That law, applied to the facts

of this case, leads to just one legal conclusion: the Court must deny the Network’s claims for relief.

      The Network’s goals are laudable. They are as laudable as the untimeliness of the filings of

both their lawsuit and their motions are troubling.

      If the timing was a strategy that backfired, it is disturbing. If, however, it was a deadline that

was overlooked, or some other time-related factor the Network was unable to remedy, it is, in the

present case, simply defeating.



V.    CONCLUSION

      In light of the foregoing discussion and analysis, the Network’s motions for a temporary

restraining order and a preliminary injunction are DENIED. Consequently, the pending motion to

intervene is RENDERED AS MOOT.

      IT IS SO ORDERED.

      Signed this 9th day of October, 2020, in Columbia, South Carolina.

                                                   /s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                                  15
